DETAILED ACTION
Remarks
This office action is in response to the application filled on 5/04/2020. 
Claims 1-9 are canceled.
Claims 10-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. JP 2017/217216, filed on 11/10/2017.
PCT application PCT/JP2018/040372 was filled on 10/30/2018.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claim(s) 13 is/are objected to because of the following informalities:
Claim 13, line 2, “attribute is defined for airspace” should be “attribute is defined for flight airspace”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Fig. 4 of PGPUB of submitted specification illustrates a server apparatus 10 that include accumulation unit and allocation unit. [0039] of PGPUB of submitted specification describes server apparatus include hardware such as processors, DSP, PLD etc. [0052] of PGPUB of submitted specification describe accumulation unit 104 and allocation unit 102.
Allocation unit 102 allocates the flight space requested for a drone on the basis of the flight schedule information of the drone, see at least [0057] of PGPUB of submitted specification, where “Flight airspace allocation unit 102 is an example of an "allocation unit" of the present invention.”
Allocation result accumulation unit 104 is described in [0058] of PGPUB of submitted specification where “Flight airspace allocation unit 102 allocates flight airspace on the basis of allocation results accumulated in allocation result accumulation unit 104”. Also accumulation unit 104 calculates the allocated airspace amount, see [0090] of PGPUB of submitted specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 12, 13, 16 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12 (and similarly claims 13, 16 and 17), which recites “airspace amount”, is unclear. It is not clear if the airspace amount is referring the size, period or both. The submitted specification describe airspace amount can be based on size of the flight airspace, a period of the flight, or both (see at least [0089-90] of PGPUB of submitted specification). Claim 11 recites that the airspace allocation amount is at least one of a size of the flight airspace and a period in which the flight is permitted. However claim 12 (which is dependent on claim 11) recites a requested airspace amount is added to the allocated airspace amount. Since claim 11 recites airspace amount is represented by one of size or period or both, in instances where claim 11 uses size as an allocation result and add a period in claim 12 is 
Dependent claim(s) 14 and 15 is/are also rejected because they do not resolve their parent (claim 13’s) deficiencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0253978 (“Tabuchi”), and further in view of US 9,997,080 (“Chambers”). 
Regarding claim 10, Tabuchi discloses an information processing apparatus  (see figure 4, where block diagram of flight permitted airspace setting device is shown. see also fig 1, the flight permitted airspace setting device 3 and [0064]) comprising:
 an accumulation unit that accumulates allocation results of each of business operators requesting allocation of flight airspace for an aircraft (per submitted specification, allocation unit 102 generates flight airspace and supplies the generated information to allocation result accumulation unit 104. 104 accumulates (stores) allocation results for each business operator, see [0087] of PGPUB of submitted specification. So accumulation unit is just storing/accumulating the allocation results supplied by allocation unit. See Tabuchi [0017], where “a model information storage unit that stores flight vehicle model information indicating ; and 
an allocation unit that, when allocation requests are received from (see fig 8, where a procedure of the flight plan registration process is show by a flowchart. At step S131 the flight permitted airspace setting device 3 obtains flight-plan information. At step S132 and S133, the flight management unit verifies the obtained flight information and determine whether to approve or not to approve the flight plan. Step S131 is receiving allocation requests. Step S133 is allocating the flight airspace. See also [0119-120]. see also [0017], where “a flight airspace setting unit that sets the airspace information based on the flight vehicle model information and writes the set airspace information to the flight airspace information storage unit”; see also fig 4, where flight airspace setting unit 312 corresponds to allocation unit. See also [0073], where “The flight airspace setting unit 312 may select a plurality of flight paths as a flight path, rank the flight paths in order of precedence, and notify the user terminal 4 of information indicating the flight paths, with each having a priority ranking. .. The flight airspace setting unit 312 may notify the user terminal 4 of information indicating the plurality of flight paths having a priority ranking.”; see also [0060]. Flight airspace/path is allocated/selected based on the priority ranking among multiple flight paths for a (one) vehicle/aircraft.).
Tabuchi does not explicitly discloses a method for allocating an airspace for an aircraft from/among a plurality of aircrafts. The claim limitation:
an allocation unit … multiple of the business operators, allocates flight airspace by giving priority to a high priority business operator.
However Chambers discloses an air traffic management system, wherein an allocation unit … multiple of the business operators, allocates flight airspace by giving priority to a high priority business operator (see fig 2E, block 296, determine which aircraft has priority. See also col 22, lines 14-55, where “The mission planning module 200 will determine 296 which aircraft, among all the aircraft that wish to enter the controlled zone, has the priority to enter the zone. Priority may be determined in several ways… Priority can also be determined based on mission related parameters of a UAV. For example, a UAV that is carrying a high priority medical payload for delivery, can be granted priority over other UAVs that are carrying less important payloads.”; flight airspace is allocated based on the priority among the multiple UAVs. Priority is determined several ways. For example, UAV carries medical stuffs is given higher priority which is interpreted as high priority business. Mission planning module 200 corresponds to allocation unit. see also col 2, lines 40-42, where “a method for coordinating such onboard UAV systems to ensure safe operation of multiple UAVs without operator intervention.”).
Because both Tabuchi and Chambers are in the same field of endeavor of unmanned air traffic management system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tabuchi to an allocation unit … multiple of the business operators, allocates flight airspace by giving priority to a high priority business operator, for reducing the air collision while utilizing the available airspace efficiently.

Claim(s) 11, 13, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0253978 (“Tabuchi”), and in view of US 9,997,080 (“Chambers”), as applied to claim 10 above, and further in view of US 2019/0250643 (“Takizawa”). 
Regarding claim 11, Tabuchi further discloses an information processing apparatus, 
wherein the accumulation unit accumulates, as the allocation results, an airspace amount represented by at least one of a size of the flight airspace and a period in which flight in the flight airspace is permitted, the airspace amount being an allocated airspace amount with respect to flight airspace for which allocation has been finalized (see fig. 7, where position, altitude and time/period information is stored/accumulated.).
Tabuchi in view of Chambers does not disclose the following limitation:
the allocation unit allocates the flight airspace by assigning a higher priority to a business operator for which the allocated airspace amount that has been accumulated is small.
However Takizawa discloses an UAV control method, wherein the allocation unit allocates the flight airspace by assigning a higher priority to a business operator for which the allocated airspace amount that has been accumulated is small (see [0165], where “when the specification of giving priority to the movement distance is received, the flight controller 105 carries out the flight control for the unmanned aerial vehicle 20 based .
Because Tabuchi, Chambers and Takizawa are in the same field of endeavor of unmanned air traffic management system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tabuchi in view of Chambers to incorporate the teachings of Takizawa by including the above feature, the allocation unit allocates the flight airspace by assigning a higher priority to a business operator for which the allocated airspace amount that has been accumulated is small, for reducing the congestion in the control zone/waiting zone by giving higher priority to the UAV that will need less air time. 
Regarding claim 13, as best understood in view of indefiniteness rejection explained above, Tabuchi further discloses an information processing apparatus, wherein an attribute is defined for airspace (per submitted specification, attributes are length of flight, speed limit, flight permitted or not, sharing permitted or not, see fig 6 of PGPUB of submitted specification. See Tabuchi fig 7, where permitted airspace for flights are listed. see also [0013], where “permitted airspace setting system”; system is setting permitted airspace for flights. see also [0042], where “When the flight vehicle 2 has approached a flight not-permitted airspace or flight prohibited airspace by a predetermined distance or more,… When the flight vehicle 2 has exceeded a speed limit, the flight permitted airspace setting system 1 (flight permitted airspace setting device 3) may control the speed of the flight vehicle 2 to become lower than the speed limit.”; see also [0075], where “Along with the flight path, the flight airspace setting unit 312 . 
Tabuchi does not disclose the following limitation:
the allocation unit determines the priority by assigning a weight corresponding to the attribute of the flight airspace to the airspace amount of the flight airspace used when determining the priority.
However Chambers further discloses an air traffic management system for UAVs, wherein the allocation unit determines the priority by assigning a weight corresponding to the attribute of the flight airspace to the airspace amount of the flight airspace used when determining the priority (see col 22, lines 18-23, where “In some embodiments, aircraft that are already in the controlled zone have top priority, and other aircraft wait for them to exit before entering the controlled zone. In some embodiments, if two aircraft are approaching a controlled zone, the aircraft with the earliest ETA to the controlled zone will take priority.”; see also col 16, lines 27-29, where “the mission planning module 200 determines the location, altitude, speed, and orientation of the UAV 102”; see also col 20, lines 1-3, where “Increasing the ETA (e.g., causing the UAV 102 to arrive later than the previous ETA) can be accomplished by decreasing the effective speed of the aircraft”; An aircraft on the controlled zone is interpreted as the aircraft has flight permission.).
Because both Tabuchi and Chambers are in the same field of endeavor of unmanned air traffic management system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tabuchi to incorporate the teachings of Chambers by including the above feature, the allocation unit determines the priority by assigning a weight corresponding to the attribute of the flight airspace to the airspace amount of the flight airspace used when determining the priority, for reducing the air collision while utilizing the available airspace efficiently.
Regarding claim 14, Tabuchi further discloses an information processing apparatus, wherein the attribute is a speed limit in the flight airspace (See [0042], where “When the flight vehicle 2 has exceeded a speed limit, the flight permitted airspace setting system 1 (flight permitted airspace setting device 3) may control the speed of the flight vehicle 2 to become lower than the speed limit.”; see also [0075], where “Along with the flight path, the flight airspace setting unit 312 may set the expected weather information, the required amount of electrical power to the destination, and a speed limit of the flight vehicle 2.”).
Regarding claim 17, as best understood in view of indefiniteness rejection explained above, Tabuchi does not disclose the following limitations:
an obtainment unit that obtains information indicating a degree of performance of aircraft owned by each business operator,
wherein the allocation unit determines the priority by assigning a weight corresponding to the degree of performance indicated by the obtained information to the airspace amount of the flight airspace used when determining the priority.
However Chambers further discloses an air traffic management system for UAVs, comprising: 
an obtainment unit that obtains information indicating a degree of performance of aircraft owned by each business operator (see col 20, lines 63-64, where “Others may use distance between the aircraft and the controlled zone as the input to the function instead of distance between aircraft and controlled zone (movement distance) is interpreted as degree of performance. see also col 5, lines 50-53, where “The remote vehicle operator 108 is a human user that receives information about the UAV 102 from the global services 103 and may issue commands to the UAV 102 to help it complete its mission.”; see also col 12, lines 6-17).
Because both Tabuchi and Chambers are in the same field of endeavor of unmanned air traffic management system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tabuchi to incorporate the teachings of Chambers by including the above feature, an obtainment unit that obtains information indicating a degree of performance of aircraft owned by each business operator, for reducing the air collision while utilizing the available airspace efficiently.
Tabuchi in view of Chambers does not disclose the following limitation:
wherein the allocation unit determines the priority by assigning a weight corresponding to the degree of performance indicated by the obtained information to the airspace amount of the flight airspace used when determining the priority.
However Takizawa further discloses an UAV control method, wherein the allocation unit determines the priority by assigning a weight corresponding to the degree of performance indicated by the obtained information to the airspace amount of the flight airspace used when determining the priority (See [0161], where “priority is given to the arrival time or the movement distance to fly the unmanned aerial vehicle 20 may be specified by a player, the administrator, or the like.”; see also [0163], where “The information acquisition module 109 is configured to acquire the time information and the distance information based on the flight path acquired by the flight controller 105. For example, the information acquisition movement distance to fly is interpreted as degree of performance.).
Because Tabuchi, Chambers and Takizawa are in the same field of endeavor of unmanned air traffic management system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tabuchi in view of Chambers to incorporate the teachings of Takizawa by including the above feature, wherein the allocation unit determines the priority by assigning a weight corresponding to the degree of performance indicated by the obtained information to the airspace amount of the flight airspace used when determining the priority, for reducing the congestion in the control zone/waiting zone by giving higher priority to the UAV that will need less air time/move faster. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0253978 (“Tabuchi”), in view of US 9,997,080 (“Chambers”), as applied to claim 10 above, and in view of US 2019/0250643 (“Takizawa”), as applied to claims 11 and 13 above, and further in view of US 2017/0278409 (“Johnson”). 
Regarding claim 15, Tabuchi in view of Chambers and Takizawa does not disclose the following limitations: 
wherein the accumulation unit accumulates, as the allocation results, a number of aircraft that simultaneously use flight airspace, with respect to flight airspace for which allocation has been finalized, and 
the allocation unit determines the priority by assigning a weight corresponding to the number of aircraft in the flight airspace to the airspace amount of the flight airspace used when determining the priority.
However Johnson discloses a system for UAV airspace reservation and allocation, 
wherein the accumulation unit accumulates, as the allocation results, a number of aircraft that simultaneously use flight airspace, with respect to flight airspace for which allocation has been finalized (see [0050], where “The flight planning system may allow use of the airspace block so long as the maximum number of concurrent UAVs using the airspace block is not exceeded.”; see also [0066]), and 
the allocation unit determines the priority by assigning a weight corresponding to the number of aircraft in the flight airspace to the airspace amount of the flight airspace used when determining the priority (see [0052], where “For example, if the flight plan(s) submitted in flight authorization request 314 require airspace that has already been allocated to another UAV operation, has been allocated to the maximum number of UAV operations, or allocated for a maximum number of UAVs, the airspace management system 350 can reject flight authorization request 314.”; weight of priority could be 0 or 1 (no permission or have permission). Rejecting a flight is interpreted as flight with no permission or 0 priority.).
Because Tabuchi, Chambers, Takizawa and Johnson are in the same field of endeavor of unmanned air traffic management system. Thus before the effective filling date of the claimed  wherein the accumulation unit accumulates, as the allocation results, a number of aircraft that simultaneously use flight airspace, with respect to flight airspace for which allocation has been finalized, and the allocation unit determines the priority by assigning a weight corresponding to the number of aircraft in the flight airspace to the airspace amount of the flight airspace used when determining the priority, for avoiding the collisions among flights while utilizing the maximum possible airspace. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0253978 (“Tabuchi”), and in view of US 9,997,080 (“Chambers”), as applied to claim 10 above, and further in view of US 2017/0278409 (“Johnson”). 
Regarding claim 18, Tabuchi in view of Chambers does not disclose the following limitation:
wherein the allocation unit performs allocation without using the priority when the number of aircraft for which allocation was requested is less than a number of aircraft defined according to the size of airspace that can be allocated.
However Johnson further discloses a system for UAV airspace reservation and allocation, wherein the allocation unit performs allocation without using the priority when the number of aircraft for which allocation was requested is less than a number of aircraft defined according to the size of airspace that can be allocated (see fig 7, block 704-708. See also [0095], where “At step 704, flight planning system 201 can receive information describing .”; system is generating flight authorization based on the available airspace. This is interpreted as if there is available airspace then a flight is authorized without priority.).
Because Tabuchi and Chambers and Johnson are in the same field of endeavor of unmanned air traffic management system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tabuchi in view of Chambers to incorporate the teachings of Johnson by including the above feature, the allocation unit performs allocation without using the priority when the number of aircraft for which allocation was requested is less than a number of aircraft defined according to the size of airspace that can be allocated, for reducing the complex calculation and allocating the requested airspaces faster.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2021/0097870 (“Nakadai”) discloses a flight management system based on airspace information.
US 2018/0261103 (“de Oliver”) discloses a flight trajectory determination method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./Examiner, Art Unit 3664